UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2395


VERA   C.   HARPER,   on   her behalf and as personal
representative of the Estate of Wilson Clark Harper,
Deceased; DAVID A. HARPER,

                  Plaintiffs - Appellants,

             v.

UNITED SERVICES AUTOMOBILE ASSOCIATION, a/k/a USAA; STEVE
LEE; J. LOUIS BLANCO; STEPHEN HORVATH; JANICE BUCHMAN; JUDGE
ROUSCH, Circuit Court Judge; JUDGE KEITH, Circuit Court
Judge; JUDGE WOLDRIDGE; THE SUPREME COURT OF VIRGINIA; DOES
1-50,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:08-cv-00478-LO-TRJ)


Submitted:    April 16, 2009                 Decided:   April 20, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vera C. Harper, David A. Harper, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vera C. Harper and David A. Harper appeal the district

court’s order dismissing without prejudice their civil complaint

and allowing them to file an amended complaint within sixty days

of the entry of the court’s order.                         This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and    certain     interlocutory        and       collateral    orders,       28   U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                         An order granting

leave to amend is interlocutory as it leaves the case open for

either amendment of the complaint or entry of final judgment.

Jung v. K. & D. Mining Co., 356 U.S. 335, 337 (1958) (quoting

Missouri & Kansas Interurban Ry. Co. v. City of Olathe, 222 U.S.

185, 186 (1911)); see also Domino Sugar Corp. v. Sugar Workers

Local   Union    392,   10    F.3d      1064,      1066-67     (4th    Cir.    1993)    (a

dismissal without prejudice is not generally appealable).

            Accordingly,       we       dismiss      the     appeal     for    lack     of

jurisdiction.       We further deny Appellants’ motions to supplement

the record on appeal and for oral argument.                         We dispense with

oral    argument    because       the     facts      and    legal     contentions      are

adequately      presented    in     the    materials        before     the    court    and

argument would not aid the decisional process.

                                                                               DISMISSED



                                              2